In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-1936
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

EDWARD SOYBEL,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 17 CR 796 — Matthew F. Kennelly, Judge.
                    ____________________

     ARGUED JUNE 3, 2020 — DECIDED SEPTEMBER 8, 2021
                 ____________________

   Before SYKES, Chief Judge, and BAUER and ST. EVE, Circuit
Judges.
   SYKES,     Chief  Judge.   Industrial-supply    company
W.W. Grainger was the victim of a series of cyberattacks
against its computer systems in 2016. Grainger isolated the
source of the intrusions to a single internet protocol (“IP”)
2                                                             No. 19-1936

address, which came from a high-rise apartment building
where disgruntled former employee Edward Soybel lived.1
    Grainger reported the attacks to the FBI. To confirm the
source, the government sought and received a court order
under the Pen Register Act, 18 U.S.C. §§ 3121 et seq., author-
izing the installation of pen registers and “trap and trace”
devices to monitor internet traffic in and out of the building
generally and Soybel’s unit specifically. 2 Among the data
collected, the pen registers recorded the IP addresses of the
websites visited by internet users within Soybel’s apartment.
The IP pen registers were instrumental in confirming that
Soybel unlawfully accessed Grainger’s system. The district
court denied Soybel’s motion to suppress the pen-register
evidence and its fruits, and a jury convicted him of 12 counts
of violating the Computer Fraud and Abuse Act.
   This appeal presents a constitutional issue of first im-
pression for our circuit: whether the use of a pen register to
identify IP addresses visited by a criminal suspect is a
Fourth Amendment “search” that requires a warrant. We
hold that it is not. IP pen registers are analogous in all
material respects to the telephone pen registers that the
Supreme Court upheld against a Fourth Amendment chal-

1 Every device connected to the internet has a unique IP address,
typically consisting of a sequence of numbers. See United States v. Caira,
833 F.3d 803, 805 (7th Cir. 2016). An IP address “is used to route infor-
mation between devices, for example, between two computers.” United
States v. Ulbricht, 858 F.3d 71, 84 (2d Cir. 2017) (quotation marks omitted).

2 A pen register records certain outgoing electronic signals, whereas a
trap-and-trace device records incoming ones. See 18 U.S.C. § 3127(3)–(4).
For the sake of simplicity, we use the term “pen register” to refer to both
devices.
No. 19-1936                                                   3

lenge in Smith v. Maryland, 442 U.S. 735 (1979). The connec-
tion between Soybel’s IP address and external IP addresses
was routed through a third party—here, an internet-service
provider. Soybel has no expectation of privacy in the cap-
tured routing information, any more than the numbers he
might dial from a landline telephone.
    Soybel insists that this case is governed not by Smith but
by Carpenter v. United States, 138 S. Ct. 2206 (2018). We
disagree. Carpenter concerned historical cell-site location
information (“CSLI”). The warrantless acquisition of that
type of data implicates unique privacy interests that are
absent here. Historical CSLI provides a detailed record of a
person’s past movements, which is made possible so long as
he carries a cell phone. In contrast, the IP pen register had no
ability to track Soybel’s past movements. And Carpenter is
also distinguishable based on the extent to which a person
voluntarily conveys IP-address information to third parties.
Accordingly, though our reasoning differs from the district
judge’s, we hold that the suppression motion was properly
denied.
   Soybel also challenges the sufficiency of the evidence on
one of the 12 counts. We reject this argument and affirm the
judgment in all respects.
                        I. Background
    Edward Soybel worked as an IT contractor for Grainger’s
KeepStock business unit from November 2014 until he was
fired in February 2016. KeepStock provides Grainger cus-
tomers with proprietary software and industrial equipment-
dispensing machines to optimize their inventory manage-
ment. Dispensing machines at customer sites across the
4                                                No. 19-1936

country connect to computer servers at Grainger’s Niles,
Illinois facility, which also serves as the home base for the
KeepStock IT helpdesk where Soybel worked.
    KeepStock stores information about its dispensing ma-
chines and its customers’ log-in credentials in large “data-
base tables.” Helpdesk staff have their own KeepStock
usernames and passwords, and when logged in to the
KeepStock system, they could add and delete information in
the tables. Performing the same functions remotely (outside
the Grainger firewall) required access to the KeepStock
“desktop client”—an application downloaded to a comput-
er.
   In July 2016 Grainger discovered that over the course of a
week, someone with Grainger log-in credentials had ac-
cessed KeepStock and deleted millions of records from the
database tables. As a result, KeepStock was effectively shut
down for Grainger employees and customers alike until IT
personnel could restore the data. An internal investigation
revealed that the culprit had deleted the records via the
desktop client using the log-ins of several current KeepStock
employees, including Soybel’s former supervisor. Further
investigation led Grainger to believe that the intrusions all
came from the same IP address outside of Grainger’s net-
work. Grainger reported the IP address to the FBI, which
then determined that the address came from a large apart-
ment building in Chicago where Soybel lived with his
mother.
    However, the FBI could not yet confirm that Soybel was
responsible. The identified IP address came not from an
individual unit but from the building’s “master router” that
distributed internet service throughout the building. The
No. 19-1936                                                          5

master router was, in effect, the middleman between the
individual units and the rest of the internet. Each unit in the
building had its own unique private IP address, but when an
individual user accessed a website, only the master router’s
IP address would be visible to that website’s servers. At the
same time, the master router knew to which private IP
address it should relay that website’s traffic. The upshot is
that when an internet user in the building connected to
Grainger’s servers, only the master router could confirm the
private IP address—and thus the specific apartment unit—
that was responsible for the KeepStock attacks.
    To confirm its suspicions about Soybel, the government
applied for an order under the Pen Register Act to install
IP pen registers for the master router and Soybel’s unit for
60 days. The data to be recorded was highly technical. 3 For
our purposes it’s enough to note that the government sought
to collect (1) connections between the master router’s and
the unit’s IP addresses on the one hand, and external
IP addresses on the other; and (2) the time that the connec-
tions occurred. That is, the information from the pen regis-
ters would help the government determine whether and
when Soybel tried to access KeepStock.
   At the same time, the government’s application specified
that the pen registers would not record the content of any
communications between IP addresses, an express limitation

3 The pen registers could “record and decode dialing, routing, address-
ing, and signaling information (including IP addresses, [Media Access
Control] addresses, port numbers, packet headers, and packet size) for
all electronic communications transmitted to or from the [target IP
addresses], and [could] record the date, time, and duration of such
transmissions.”
6                                                         No. 19-1936

in the Pen Register Act. See 18 U.S.C. §§ 3121(c), 3127(3)–(4).
The data the government would collect might show, for
instance, that an internet user connected to a Google IP
address. 4 But it could not reveal the specific Google website
accessed (i.e., YouTube or Gmail), let alone what the user
was doing within that website.
    A district judge granted the application in September
2016. The order was not based on a finding of probable
cause. Instead, as required by the Act, the judge found that
the government had included the requisite certification that
the information to be obtained was “relevant to an ongoing
criminal investigation” into computer crimes. Id. § 3122(b)(2)
(including the certification among the required contents for a
Pen/Trap application); id. § 3123(a)(1) (specifying this find-
ing as a prerequisite for the order).
   The building’s internet-service provider then installed
the pen registers in the building’s mechanical room without
entering Soybel’s unit. While the master router’s pen register
captured only internet connections to and from KeepStock’s
IP addresses, Soybel’s pen register recorded all internet
connections that came from that unit. Put differently, the pen
register associated with his apartment recorded connections
between his private IP address and the IP addresses of those
websites that internet users in the apartment had visited.
The pen registers revealed that Soybel’s private IP address—
and only Soybel’s private IP address—attempted to connect
to KeepStock 790 times between September and November


4 TheIP addresses for some servers are publicly available. Some websites
permit users to input a given IP address and obtain certain identifying
information about its source, much like a virtual phonebook.
No. 19-1936                                                  7

2016. Grainger confirmed that these attempts came at the
same time that the master router’s IP address tried to breach
the KeepStock firewall.
    One of the recorded intrusions is particularly relevant for
this appeal. In September 2016 Soybel changed the
KeepStock password for Grainger business analyst Dan
Hoehne in the middle of the night. Soybel clicked on a
forgotten password option for Hoehne’s username and used
his own Gmail account as the recovery email. He then
changed Hoehne’s password to “1234” and temporarily
locked Hoehne out of KeepStock. Though by this time
Grainger had blocked the master router’s IP address from
accessing its system, forensic examination of Soybel’s laptop
later showed that he was able to change Hoehne’s password
using the IP address of a nearby apartment building.
    A grand jury charged Soybel with 12 counts of violating
the Computer Fraud and Abuse Act. See 18 U.S.C. § 1030.
Count 10 related to the act of changing Hoehne’s password
and alleged that Soybel knowingly caused “the transmission
of a program, information, code, or command” to “inten-
tionally cause[] damage without authorization[] to a protect-
ed computer.” Id. § 1030(a)(5)(A).
    Following Soybel’s indictment, the Supreme Court issued
its decision in Carpenter, holding that the government must
generally obtain a search warrant to access historical CSLI.
138 S. Ct. at 2220. The Court concluded that a court order
under the Stored Communications Act is insufficient be-
cause it requires less than probable cause. Id. Soybel moved
to suppress all evidence obtained as a result of the Pen/Trap
order, arguing that Carpenter had broader Fourth Amend-
ment implications beyond the CSLI context.
8                                                 No. 19-1936

   The judge denied the suppression motion. Though the
judge was skeptical that Carpenter has any effect on pen
registers, he declined to decide whether their use violates the
Fourth Amendment. He instead denied Soybel’s motion
based on the good-faith exception to the exclusionary rule.
The judge held that suppression was inappropriate because
the officers relied in good faith on a pre-Carpenter under-
standing of the Pen Register Act in seeking the order. In
other words, regardless of whether the Pen/Trap order
violated Soybel’s Fourth Amendment right to be free from
unreasonable searches, the judge concluded that a reasona-
ble officer could believe that compliance with the Act’s
requirements was sufficient for a lawful order.
    Data obtained from the pen registers was front and cen-
ter at Soybel’s trial. The government also presented forensic
evidence from Soybel’s laptop, which showed—among other
things—that Soybel had downloaded the KeepStock desktop
client each time before he accessed the KeepStock system. As
to Count 10, testimony showed that Hoehne was unable to
access KeepStock until his password could be reset. And in
closing argument the government emphasized that as a
result of the breach, Hoehne could not provide necessary
customer service.
   A jury convicted Soybel on all 12 counts and further
found that the offenses caused either a loss to Grainger
during a one-year period aggregating at least $5,000 or
damage affecting ten or more protected computers during a
one-year period. The judge denied Soybel’s motions for a
judgment of acquittal and for a new trial, and Soybel ap-
pealed.
No. 19-1936                                                   9

                        II. Discussion
    Soybel contends that the use of the pen registers violated
his Fourth Amendment right to be free from unreasonable
searches. He also argues that insufficient evidence supported
his conviction under Count 10.
A. Fourth Amendment Challenge
   Soybel first argues that based on Carpenter, the judge
should have excluded the IP pen-register evidence. We
review this issue de novo, see United States v. Mojica, 863 F.3d
727, 731 (7th Cir. 2017), and conclude that the judge properly
denied the suppression motion. Though the good-faith
exception barred suppression here, we affirm because there
was no Fourth Amendment violation in the first place. See
United States v. Reaves, 796 F.3d 738, 741–42 (7th Cir. 2015)
(explaining that we may affirm the denial of a motion to
suppress “on any ground supported in the record”).
    The Fourth Amendment protects “[t]he right of the peo-
ple to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures,” and provides
that “no Warrants shall issue, but upon probable cause,
supported by Oath or affirmation, and particularly describ-
ing the place to be searched, and the persons or things to be
seized.” U.S. CONST. amend. IV. To conduct a “search”
under the Fourth Amendment, an officer generally must
obtain a warrant supported by probable cause. See Katz v.
United States, 389 U.S. 347, 359 (1967). But not all investiga-
tive actions are “searches” subject to Fourth Amendment
scrutiny. Under the privacy-based framework relevant here,
a “Fourth Amendment search does not occur … unless the
individual manifested a subjective expectation of privacy in
10                                                        No. 19-1936

the object of the challenged search[] and society [is] willing
to recognize that expectation as reasonable.” 5 Kyllo v. United
States, 533 U.S. 27, 33 (2001) (quotation marks omitted)
(alteration in original).
    The government installed the pen registers not based on
a finding of probable cause but rather under a court order
supported by a lesser showing of relevance as provided in
the Pen Register Act. See §§ 3122(b)(2), 3123(a)(1). Soybel
argues that the Fourth Amendment demands more. The
government, on the other hand, maintains that the Fourth
Amendment provides no protection because the pen regis-
ters did not entail a “search.”
    This issue turns on the application of the third-party doc-
trine. A core principle of Katz is that “[w]hat a person know-
ingly exposes to the public, even in his own home or office,
is not a subject of Fourth Amendment protection.” 389 U.S.
at 351. A person generally “has no legitimate expectation of
privacy in information he voluntarily turns over to third
parties,” subjective expectations notwithstanding. Smith,
442 U.S. at 743–44 (collecting cases); see also United States v.
Miller, 425 U.S. 435, 442 (1976) (finding no “legitimate expec-
tation of privacy concerning the information kept in bank
records” that a person “voluntarily convey[s] to [a] bank[]
and expose[s] to [his] employees in the ordinary course of
business”). Where the third-party doctrine applies, “the
[g]overnment is typically free to obtain such information
from the recipient without triggering Fourth Amendment
protections.” Carpenter, 138 S. Ct. at 2216.


5Soybel does not suggest that the pen register intruded on any property-
based interests.
No. 19-1936                                                  11

    Smith is the foundational case for the use of pen registers.
At the request of the police, a telephone company installed a
pen register at its central office that recorded outgoing
phone numbers dialed on the defendant’s landline phone.
Smith, 442 U.S. at 745–46. The defendant moved to suppress
the pen-register evidence because officers had not obtained a
search warrant prior to the installation. Id. at 737. The
Supreme Court held that no warrant was necessary because
the officers had not conducted a Fourth Amendment search.
Id. at 745–46. Critically, the pen register had only “limited
capabilities,” capturing the numbers dialed but not the
identity of the caller, any sound, or even whether the call
had been completed. Id. at 741–42. The case was thus distin-
guishable from Katz, where officers overheard the substance
of the conversation via a listening device attached to a phone
booth. 389 U.S. at 349–50.
    The dialed phone numbers in Smith fit squarely within
the emerging third-party doctrine. When a subscriber placed
a call, the phone company’s “switching equipment” routed
the call and the phone company could make a permanent
record of the number a subscriber dialed. 442 U.S. at 742.
The Court noted that Smith “voluntarily conveyed numeri-
cal information to the telephone company and ‘exposed’ that
information to its equipment in the ordinary course of
business” and thus “assumed the risk that the company
would reveal to police the numbers he dialed.” Id. at 744. So
Smith had no reasonable expectation of privacy “in the
phone numbers he dialed” even though he dialed them from
his home. Id. at 745–46.
    The IP pen registers in this investigation are a new breed
of pen registers compared to the one at issue in Smith. When
12                                                    No. 19-1936

Soybel’s IP address contacted Grainger’s IP addresses (by
way of the third-party internet-service provider and the
master router), the pen registers recorded the fact and time
of the connections. But technological differences don’t
necessarily beget constitutional ones. Before Carpenter the
Second Circuit considered the use of an IP pen register
under the Pen Register Act and held that under the logic of
Smith, no search warrant is necessary. See United States v.
Ulbricht, 858 F.3d 71, 97 (2d Cir. 2017) (“The recording of IP
address information and similar routing data, which reveal
the existence of connections between communications
devices without disclosing the content of the communica-
tions, are precisely analogous to the capture of telephone
numbers at issue in Smith.”). And more generally, the cir-
cuits to have considered the question pre-Carpenter were in
accord that the third-party doctrine extends to an individu-
al’s own IP address or the IP addresses of the websites he
visits. See, e.g., id. (destination IP addresses); United States v.
Wheelock, 772 F.3d 825, 829 (8th Cir. 2014) (own IP address);
United States v. Christie, 624 F.3d 558, 574 (3d Cir. 2010) (own
IP address); United States v. Forrester, 512 F.3d 500, 510 (9th
Cir. 2008) (destination IP addresses).
    Soybel responds that Carpenter changed the Fourth
Amendment calculus. Carpenter refined the third-party
doctrine for a specific type of digital data: historical location
information as revealed by CSLI. See 138 S. Ct. at 2211–12
(explaining that “[e]ach time [a] phone connects to a cell site,
it generates a time-stamped record” stored by a wireless
carrier). The officers in Carpenter obtained historical CSLI
based on an order under the Stored Communications Act.
Similar to the Pen Register Act, an order under the Stored
Communications Act may be issued based on less than
No. 19-1936                                                  13

probable cause; the government need only “offer[] specific
and articulable facts showing that there are reasonable
grounds to believe” that the records sought “are relevant
and material to an ongoing criminal investigation.” 18 U.S.C.
§ 2703(d). The Court held that this lesser showing is not
enough; the officers had “invaded Carpenter’s reasonable
expectation of privacy in the whole of his physical move-
ments” by obtaining historical CSLI without a warrant
supported by probable cause. Carpenter, 138 S. Ct. at 2219.
    Soybel contends that after Carpenter he has a reasonable
expectation of privacy in his “personal [i]nternet traffic
data.” We disagree. As three of our sister circuits have
recognized, Carpenter has no bearing on the government’s
collection of IP-address data from a suspect’s internet traffic.
See United States v. Trader, 981 F.3d 961, 967–69 (11th Cir.
2020); United States v. Hood, 920 F.3d 87, 92 (1st Cir. 2019);
United States v. Contreras, 905 F.3d 853, 857 (5th Cir. 2018).
For starters, the Court in Carpenter stressed that its decision
was a “narrow one.” 138 S. Ct. at 2220. Carpenter thus was
not a wholesale repudiation of Smith or the third-party
doctrine generally. To the contrary, the Court emphasized
that it did not “disturb the application of Smith and Miller or
call into question conventional surveillance techniques and
tools.” Id. Instead, the Court merely “decline[d] to extend
Smith and Miller to cover the[] novel circumstances” pre-
sented by historical CSLI. Id. at 2217.
    On this point Carpenter was “novel” both as to the in-
strumentality of the search and in the information captured.
Given the extent to which people “compulsively carry cell
phones with them all the time,” a cell phone has become
“almost a feature of human anatomy.” Id. at 2218 (quotation
14                                                 No. 19-1936

marks omitted). And because a cell phone “faithfully follows
its owner” wherever he goes, the location information
“provides an all-encompassing record of the holder’s where-
abouts,” including his entry into “private residences, doc-
tor’s offices, political headquarters, and other potentially
revealing locales.” Id. at 2217–18. When the phone is pow-
ered on, the result is “near perfect surveillance.” Id. at 2218.
    The Court explained that the privacy concern is magni-
fied by the data’s “retrospective quality” because historical
CSLI gives “police access to a category of information oth-
erwise unknowable.” Id. Obtaining historical CSLI without a
warrant would allow the government to effectively “travel
back in time to retrace a person’s whereabouts, subject only
to the retention polices of the wireless carriers.” Id. The
“detailed chronicle of a person’s physical presence compiled
every day, every moment, over several years,” the Court
held, “implicates privacy concerns far beyond those consid-
ered in Smith and Miller.” Id. at 2220.
   The unique features of historical CSLI are absent for
IP-address data. The pen register was stationary and could
not capture the whole of Soybel’s physical movements. Cf.
Hood, 920 F.3d at 92 (explaining that whereas CSLI captures
the approximate “location of the cell phone user who gener-
ates that data simply by possessing the phone,” IP-address
data “is merely a string of numbers associated with a device
that had, at one time, accessed a wireless network”). As was
true in Smith, a recorded connection at most incidentally
revealed when Soybel may have been in his apartment. But
even that’s not a given because the data was impersonal. A
recording of “the existence of connections between commu-
nications devices” shows only that someone in Soybel’s unit
No. 19-1936                                                 15

was using the internet. Ulbricht, 858 F.3d at 97. It could not
reveal the identity of the user—whether it be Soybel, his
mother, or an unidentified guest. Cf. Carpenter, 138 S. Ct. at
2219 (noting that the “telephone call logs [in Smith] reveal
little in the way of ‘identifying information’”). The same
cannot be said for CSLI, unless the cell phone’s owner takes
the unusual step of giving it to someone else.
    Moreover, routing information obtained via a pen regis-
ter isn’t retrospective. The government could not effectively
“travel back in time” by using an IP pen register. A pen
register is only forward-looking; its usefulness extends only
so far as it is installed and no further. And here, the govern-
ment would have had to seek a renewal of the 60-day order
if it needed data beyond that point. CSLI, in contrast, is
continuously collected and available for the government’s
ready use so long as the cell carrier retains the records,
which could be up to five years. Id. at 2218 (noting that a
suspect would be “effectively … tailed every moment of
every day for five years”).
    Perhaps recognizing that the IP-address information did
not reveal much about his physical movements, Soybel
contends that it provided an unwanted glimpse into his
mind. He notes that the pen registers captured visits to
Credit Karma and Match.com, so he argues that the pen
register might provide an “intimate window” into his “fa-
milial, political, professional, religious, and sexual associa-
tions.” Id. at 2217 (quotation marks omitted). But the same is
true for telephone pen registers like the one the Court ap-
proved in Smith; by obtaining the numbers that a suspect
dials, law enforcement could likewise determine whether he
had called a bank, a political headquarters, a church, or a
16                                                No. 19-1936

romantic partner. And for each type of pen register, any
intrusion on these interests is minimized by the fact that the
government did not—and under the Pen Register Act, could
not—intercept the content of the communications. See
§§ 3121(c), 3127(3)–(4).
    Differences in the data collected aside, Carpenter is also
distinguishable on the extent to which Soybel assumed the
risk by voluntarily communicating with third parties. The
Court explained in Carpenter that CSLI “is not truly ‘shared’
as one normally understands the term” because “carrying [a
cell phone] is indispensable to participation in modern
society” and a cell-phone user opens himself up to tracking
“without any affirmative act on the part of the user beyond
powering up.” 138 S. Ct. at 2220. We do not discount the
importance of the internet in 2021. But it’s not the case that
Soybel created the data “without any affirmative act …
beyond powering up.” Id. An internet user creates connec-
tion data by “making the affirmative decision to access a
website,” just as the user of a landline generates a telephone-
number record solely by choosing to dial it. Hood, 920 F.3d at
92 (explaining that “an [i]nternet user generates the IP
address data … only by making the affirmative decision to
access a website or application”). And here, Soybel took the
affirmative step of downloading the desktop client and con-
necting to Grainger’s servers remotely.
    In short, this case bears the hallmarks of Smith, not
Carpenter. And under Smith Soybel has no reasonable expec-
tation of privacy in the routing information collected by the
pen registers. Accordingly, we hold that an IP pen register is
analogous in all material respects to a traditional telephone
pen register. An IP address operates much like a phone
No. 19-1936                                                 17

number, and “[l]ike telephone companies, internet service
providers require that identifying information be disclosed
in order to make communication among electronic devices
possible.” Ulbrecht, 858 F.3d at 97. Though a person does not
“dial” another’s IP address in the ordinary sense, infor-
mation was routed through a third party to complete the
connection between the computer in Soybel’s unit and the
destination IP addresses. See id. at 96. In this respect, the
master router—which directed internet traffic to and from
Soybel’s own IP address—is not unlike the telephone
switchboard in Smith. And Soybel assumed the risk that by
connecting to Grainger servers, the fact of the connection
would be revealed to law enforcement. Soybel therefore has
no reasonable expectation of privacy in this data.
    Because the government did not conduct a Fourth
Amendment search in this case, it need not have done more
than obtain an order under the Pen Register Act. Even were
we to hold to the contrary, suppression is unwarranted
under the good-faith exception to the exclusionary rule.
Under one variant of the good-faith exception, suppression
is not the proper remedy for “evidence seized pursuant to a
statute subsequently declared unconstitutional.” Illinois v.
Krull, 480 U.S. 340, 352–53. (1987). The “sole purpose” of the
exclusionary rule, after all, “is to deter future Fourth
Amendment violations.” Davis v. United States, 564 U.S. 229,
236–37 (2011).
   We have applied the Krull principle to permit the admis-
sion of CSLI evidence obtained based on a pre-Carpenter
understanding of the Stored Communications Act. See
United States v. Curtis, 901 F.3d 846, 849 (7th Cir. 2018). The
same conclusion follows for a pre-Carpenter understanding
18                                                No. 19-1936

of the Pen Register Act, for which no court of appeals has
suggested that the absence of probable cause is constitution-
ally suspect. “Penalizing [an] officer for the [legislature’s
alleged] error, rather than his own, cannot logically contrib-
ute to the deterrence of Fourth Amendment violations.”
Krull, 480 U.S. at 350 (quotation marks omitted). For this
additional reason, suppression was properly denied.
B. Sufficiency of the Evidence for Count 10
    Finally, Soybel contends that insufficient evidence sup-
ports his conviction for changing Hoehne’s password.
Count 10 charged Soybel with violating § 1030(a)(5)(A),
which requires that the government prove that he “know-
ingly cause[d] the transmission of a program, information,
code, or command, and as a result of such conduct, inten-
tionally cause[d] damage without authorization[] to a pro-
tected computer.” Soybel does not contest that he issued a
command to change Hoehne’s password. Nor does he
challenge the special-verdict findings regarding the number
of computers affected by the intrusion over a one-year
period. He does dispute, however, that he caused “damage”
when he changed Hoehne’s password.

   We review de novo the denial of a motion for judgment
of acquittal and consider the evidence in the light most
favorable to the jury’s verdict. United States v. Kelerchian,
937 F.3d 895, 907 (7th Cir. 2019). We overturn a conviction
only if the record contains no evidence from which a reason-
able jury could determine guilt beyond a reasonable doubt.
United States v. Durham, 645 F.3d 883, 892 (7th Cir. 2011).

   Soybel has not overcome this high bar. Consistent with
the statutory definition, the judge instructed the jury that
No. 19-1936                                                 19

“damage” means “any impairment to the integrity or availa-
bility of data, a program, a system, or information.”
18 U.S.C. § 1030(e)(8) (emphasis added). Soybel did not
argue below, nor does he claim on appeal, that the judge
should have done more to guide the jury.

    Instructed this way, a reasonable jury could find that the
password reset caused “damage” as the terms in the defini-
tion are ordinarily understood. To “impair” is to “damage or
make worse … by diminishing in some material aspect.”
Impair, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th
ed. 2003). And to be “available” is to be “present or ready for
immediate use.” Available, id. The government presented
evidence that the password reset locked Hoehne out of
KeepStock and temporarily prevented him from servicing
his customers. At the very least, a reasonable jury could find
that Soybel’s actions “impair[ed] … the … availability of …
[the] system” by temporarily diminishing its readiness for
Hoehne’s immediate use.

    Soybel counters that his actions caused no data loss and
that KeepStock remained functional for other users. And he
emphasizes that Grainger was able to quickly rectify the
issue. Neither point is relevant under § 1030(e)(8). The broad
definition of “damage” covers any impairment. It makes no
difference that the problem was a quick fix on Grainger’s
end, nor does it matter that Soybel did not dismantle all or
part of KeepStock more broadly. The evidence was sufficient
to convict Soybel on Count 10.

                                                    AFFIRMED